 Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 1 of 12 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 ATLANTIC NEUROSURGICAL                              Case No.
 SPECIALISTS, PA, on behalf of PATIENT
 CB,

                          Plaintiff,

                 v.

 AETNA LIFE INSURANCE COMPANY, and
 MERCK MEDICAL, DENTAL, LIFE
 INSURANCE AND LONG TERM
 DISABILITY PLAN,

                          Defendants.


                                          COMPLAINT

       By way of this Complaint, Plaintiff Atlantic Neurosurgical Specialists, PA, on behalf of

Patient CB (“Atlantic Neurosurgical” or “Plaintiff”) brings this action against Aetna Life Insurance

Company (“Aetna”) and Merck Medical, Dental, Life Insurance and Long Term Disability Plan

(“Plan Defendant”) (together “Defendants”).

       1.      This is an action concerning Defendants’ under-reimbursement of Atlantic

Neurosurgical for specialized spinal surgery procedures.

       2.      Aetna was the claims administrator of the Plan Defendant, an ERISA plan under

which Atlantic Neurosurgical’s patient, CB, was a plan participant.

       3.      Atlantic Neurosurgical was an out-of-network provider, meaning that its surgeon,

David Wells-Roth, M.D., did not participate in Aetna’s network.

       4.      Patient CB was diagnosed with a herniated disc at the C5-C6 region. On March 23,

2017, Dr. Wells-Roth performed a discectomy with the placement of an artificial disk.



                                                 1
 Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 2 of 12 PageID: 2



       5.      Patient CB experienced new pain and weakness and, on January 18, 2018, after

finding a large herniated disc, Dr. Wells-Roth performed a discectomy at the C6 -C7 region with

the placement of an artificial disk.

       6.      After these surgeries, Plaintiff submitted invoices in the form of CMS-1500 forms

as required to Defendant for a total amount of $98,900.00. Defendant reimbursed Plaintiff only

$29,736.84 leaving an unreimbursed amount of $69,163.16 for which Patient CB remains liable.

                                         JURISDICTION

       7.      The Court has subject matter jurisdiction over Plaintiff’s ERISA claims under 28

U.S.C. § 1331 (federal question jurisdiction).

       8.      The Court has personal jurisdiction over the parties because Plaintiff submits to the

jurisdiction of this Court, and Defendants systematically and continuously conduct business in the

State of New Jersey, and otherwise have minimum contacts with the State of New Jersey sufficient

to establish personal jurisdiction over them.

       9.      Venue is appropriately laid in this District under 28 U.S.C. § 1391 because (a)

Aetna resides, is found, has an agent, and transacts business in the District of New Jersey, and (b)

Aetna conducts a substantial amount of business in the District of New Jersey, including

marketing, advertising and selling insurance products, and insures and administers group

healthcare insurance plans both inside and outside the District of New Jersey; and (c) the Plan

Defendant transacts business in the District of New Jersey by insuring individuals in the State

(including the Patient) who are plan participants and beneficiaries of its Plan.

       10.     Venue is also appropriate under 29 U.S.C. § 1132(e)(2), which requires that an

ERISA plan participant has the right to bring suit where the participant resides or where the

participant alleges that the violation of ERISA occurred. Plaintiff alleges that Defendant violated

ERISA within the District of New Jersey.
                                                 2
 Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 3 of 12 PageID: 3



                                             PARTIES

          11.   Plaintiff Atlantic Neurosurgical Specialists, PA, is a surgical practice group. David

Wells-Roth, M.D. attended medical school at the George Washington University School of

Medicine and completed his neurosurgical residency at Weill-Cornell Medical Center.                 He

completed fellowships in interventional neuroradiology and skull base neurovascular surgery. He

is board certified in neurosurgery. Plaintiff’s principal place of business is in Morristown, New

Jersey.

          12.   Defendant Aetna Life Insurance Company is a health care insurance company. Its

principal office is in Hartford, Connecticut.

          13.   Plan Defendant Merck Medical, Dental, Life Insurance and Long Term Disability

Plan is a self-funded ERISA Plan, meaning that it pays the healthcare liabilities for its plan

participants and beneficiaries itself. Its principal place of business is Kenilworth, New Jersey.

                                  FACTUAL ALLEGATIONS

          14.   After performing the complex spinal surgery on March 23, 2017, and after

requesting and receiving prior authorization, Plaintiff submitted an invoice on a CMS-1500 form

as Aetna required. The billed amounts, paid amounts, and CPT codes were as follows:

CPT             Billed Amount                   Paid Amount

22856           $43,000.00                      $14,595.00

Total           $43,000.00                      $14,595.00

CPT code 22856 is total disc arthroplasty (meaning an artificial disc), anterior approach, including

discectomy.

          15.   Of the total billed amount of $43,000.00, Defendant paid $14,595.00, leaving an

unpaid amount of $28,405.00, which was the financial responsibility of the Patient.



                                                  3
 Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 4 of 12 PageID: 4



        16.    After performing the complex spinal surgery on January 18, 2018, and after

requesting and receiving prior authorization, Plaintiff submitted an invoice on a CMS-1500 form

as Aetna required. The billed amounts, paid amounts, and CPT codes were as follows:

CPT            Billed Amount                  Paid Amount

22856          $55,900.00                     $15,141.84

Total          $55,900.00                     $15,141.84

        17.    Of the total billed amount of $55,900.00, Defendant paid $15,141.84, leaving an

unpaid amount of $40,758.16, which was the financial responsibility of the Patient.

        18.    Aetna under-reimbursed Plaintiff based on what it termed the “recognized

charges,” and represented in its Explanation of Benefits (“EOB”) that “[t]he charge for this service

exceeds that amount.”

        19.     There is no such term as the “recognized charge” in the Plan. The terms of the

Plan require reimbursement of inpatient surgery performed by an out-of-network provider based

on the “Reasonable and Customary” amount, which is defined in the Plan to include (a) the

complexity of the service, (b) the range of services provided, and (c) the geographic area where

the provider is located.

        20.    The term “reasonable and customary,” or “R&C” as it is commonly abbreviated, is

defined as both the normal amount that a provider charges, tested by its reasonableness in the

marketplace. R&C may be measured in several ways, including by surveying the provider’s

geographical area (not a “geozip,” which is an artificial aggregation of individual zip codes that

have no relation to the provider’s geographical market area) for the same type of provider with the

same qualifications, education, board certifications and fellowships, hospital admitting privileges

(if a surgeon), patient availability, and other components. For example, if there is no other spinal



                                                 4
 Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 5 of 12 PageID: 5



surgeon in the provider’s geographical area meeting these criteria, the provider’s billed amount is

reasonable and customary, by definition.

       21.     Aetna did not reimburse Plaintiff according to the unambiguous terms of the Plan,

which required reimbursement of the reasonable and customary amount. By failing to follow the

terms of the Plan, and breaching those terms, Aetna violated ERISA.

       22.     Plaintiff filed two levels of appeals for both surgeries. Although for the March 23,

2017, appeal Aetna initially indicated that the appeal was untimely and refused to consider it, in a

subsequent letter dated December 27, 2019, Aetna conceded that all of the appeals were timely.

       23.     Because Aetna had refused to consider Plaintiff’s timely appeals, they are

considered to be exhausted based on futility.

       24.     Further, for the January 18, 2018, appeals, Aetna indicated in a letter dated April

11, 2018, that Plaintiff’s appeal had reached its final level and therefore was exhausted. Aetna

upheld its determination, stating, contrary to its representation in its EOBs, that it had based its

reimbursement on the reasonable and customary charge:

       In order to determine the reasonable and customary charges, we refer to statistical
       profiles of physicians’ charges for the same or similar services in a geographical
       area. The portion of your claim that exceeds what we have determined to be the
       reasonable and customary charge is not eligible for reimbursement.

       25.     None of this is permitted by the terms of the Plan. The Plan requires analysis of (a)

the complexity of the service, (b) the range of services provided, and (c) the geographic area where

the provider is located to determine the reasonable and customary amount.

       26.     Contrary to the terms of the Plan, Aetna stated that it based the reimbursement of

Plaintiff on “statistical profiles of physicians’ charges.” This means Aetna used an undisclosed

database with undisclosed statistics to manipulate the billed amounts. It said it based the

reimbursement on “the same or similar services.” The terms of the Plan specifically point to “the


                                                 5
 Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 6 of 12 PageID: 6



service” or “services” of the provider, not “the same or similar services” of other providers. Aetna

said it based its reimbursement “in a geographical area.” This is directly contrary to the terms of

the Plan, which require that reasonable and customary reimbursement be calculated based on “the

geographic area where the provider is located.”

       27.     In-patient surgery is a covered service under the terms of the Plan.

       28.     Prior to performing both surgeries, Plaintiff obtained pre-authorizations from

Aetna, which authorized the surgeries as medically necessary.

       29.     When Defendants denied Plaintiff’s claims, they did not do so pursuant to the rules

promulgated under ERISA.

       29 C.F.R. § 2560.503-1(g) provides as follows:

       Manner and content of notification of benefit determination.


       (1) The plan administrator shall provide a claimant with written or electronic
       notification of any adverse benefit determination. Any electronic notification shall
       comply with the standards imposed by 29 CFR 2520 2520.104b-1(c)(1)(i), (iii), and
       (iv). The notification shall set forth, in a manner calculated to be understood by the
       claimant -

       (i) The specific reason or reasons for the adverse determination;

       (ii) Reference to the specific plan provisions on which the determination is based;

       (iii) A description of any additional material or information necessary for the
       claimant to perfect the claim and an explanation of why such material or
       information is necessary;

       (iv) A description of the plan's review procedures and the time limits applicable to
       such procedures, including a statement of the claimant's right to bring a civil action
       under section 502(a) of the Act following an adverse benefit determination on
       review;

       (v) In the case of an adverse benefit determination by a group health plan -

       (A) If an internal rule, guideline, protocol, or other similar criterion was relied upon
       in making the adverse determination, either the specific rule, guideline, protocol,
       or other similar criterion; or a statement that such a rule, guideline, protocol, or
                                                  6
 Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 7 of 12 PageID: 7



       other similar criterion was relied upon in making the adverse determination and that
       a copy of such rule, guideline, protocol, or other criterion will be provided free of
       charge to the claimant upon request.

       30.     Defendants did not provide the information required by 29 C.F.R. § 2560.503-1(g),

in violation of ERISA and the rules promulgated thereunder.

       31.     Defendants did not provide (a) the “statistical profiles of physicians’ charges,” (b)

which geographical area they used to determine the reasonable and customary amount, and (c) the

database they used to determine the statistical profiles of physicians’ charges.

       32.     Under ERISA, when an insurer, claims administrator, and plan fail to follow the

procedures set out in the Plan, as here, the claimant is deemed to have exhausted her administrative

remedies.

       33.     Deemed exhaustion is set out in 29 C.F.R. § 2560-503-1, which states:

       [I]n the case of the failure of a plan to establish or follow claims procedures
       consistent with the requirements of this section, a claimant shall be deemed to have
       exhausted the administrative remedies available under the plan and shall be entitled
       to pursue any available remedies under section 502(a) of [ERISA] on the basis that
       the plan has failed to provide a reasonable claims procedure that would yield a
       decision on the merits of the claim.

       34.     By failing to reimburse Plaintiff in accordance with the terms of the Plan,

Defendant violated ERISA, 29 C.F.R. § 2560.503-1(g).

       35.     Defendants also violated ERISA when they failed to disclose the basis of their

reasonable and customary amount methodology so that Plaintiff could meaningfully appeal it.

Because it is therefore unlikely that the components of this methodology are contained in the

administrative record, the record is expected to be incomplete and inadequate.

       36.     Although as a self-funded plan the Plan Defendant is liable for plan benefits, Aetna

is also self-interested. Under its Administrative Services Agreement with the Plan Defendant, it

is a claim fiduciary, responsible for final claim determination, and “the legal defense of disputed


                                                 7
 Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 8 of 12 PageID: 8



benefit payments.” Aetna placed a percentage of its fees at risk based on medical management. It

received payments from the Plan based on its network of participating providers, such that it had

a substantial independent financial incentive to under-reimburse out-of-network providers.

        37.     Plaintiff received an Assignment of Benefits from Patient CB and a Designation of

Authorized Representative. The assignment stated, in pertinent part:

        I hereby assign. . .to [Atlantic Neurosurgical Specialists] to the fullest extent
        permissible under the law and under any applicable employee group health plan(s).
        . . any claim, cause of action or other right I may have to such group health plans .
        . . with respect to medical expenses incurred as a result of the medical services I
        received from the providers(s) . . . including (iv) to bring any appeal, lawsuit or
        administrative proceeding, for, and on my behalf.

        38.     Plaintiff received a Designation of Authorized Representative from Patient CB. It

stated, in relevant part:

        I hereby appoint . . .to the Designated Authorized Representative [Atlantic
        Neurosurgical Specialists] . . . under ERISA . . . to pursue any rights, claims, or
        cause of action through litigation or otherwise under any Federal or state law with
        respect to payment for services provided by a Provider to me, including penalties,
        interest and attorney fees.

        39.     ERISA allows a Designated Authorized Representative to bring litigation on behalf

of a Plan Participant or Beneficiary of an ERISA Plan.

                            The Fiduciary Duties of the Plan Defendant

        40.     The Plan Defendant is a fiduciary, and under ERISA § 404(a)(1)(B), 29 U.S.C. §

1104 (a)(1)(B) it must discharge its duties solely in the interest of Plan participants and

beneficiaries like Patient CB.      It cannot permit its claims administrator to make claims

determinations that would violate the terms of its SPD.

        41.     In this case, the Plan Defendant breached its fiduciary duties under ERISA by

permitting Aetna to make coverage decisions for spinal surgery for Patient CB, a participant of the

Plan, in violation of the Plan’s SPD.


                                                 8
 Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 9 of 12 PageID: 9



                                             COUNT I

             CLAIM AGAINST DEFENDANT AETNA FOR UNPAID BENEFITS
              UNDER EMPLOYEE BENEFIT PLAN GOVERNED BY ERISA

       42.       Defendant Aetna is obligated to pay benefits to the Defendant Plan participants and

beneficiaries in accordance with the terms of the Defendant Plan’s SPD, and in accordance with

ERISA.

       43.       Defendant Aetna violated its legal obligations under this ERISA-governed Plan

when it under-reimbursed Plaintiff for the spinal surgeries provided to Patient CB by Plaintiff, in

violation of the terms of the SPD and in violation of ERISA § 502(a)(l)(B), 29 U.S.C. §

1132(a)(l)(B).

       44.       Plaintiff submitted invoices to Defendant Aetna for $98,900.00.

       45.       Defendant Aetna determined that the Allowed Amount was $29,736.84, leaving an

unreimbursed amount of $69,163.16.

       46.       Plaintiff seeks unpaid benefits and statutory interest back to the dates Plaintiff’s

claims were originally submitted to Defendant Aetna. It also seeks attorneys’ fees, costs,

prejudgment interest and other appropriate relief against Defendant Aetna.

                                             COUNT II

                      CLAIM AGAINST MERCK MEDICAL, DENTAL,
                     LIFE INSURANCE AND LONG TERM DISABILITY
                      PLAN FOR VIOLATION OF ERISA 404 § (A)(1)(B)

       47.       The Plan Defendant is a fiduciary, and under ERISA § 404(a)(1)(B), 29 U.S.C. §

1104 (a)(1)(B), it must discharge its duties solely in the interest of Plan participants and

Beneficiaries.




                                                  9
Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 10 of 12 PageID: 10



       48.     The Plan Defendant must act prudently with the care, skill, prudence and diligence

that a prudent fiduciary would use, and must ensure that it is acting in accordance with Plan

documents, such as its SPD.

       49.     An ERISA fiduciary cannot fully delegate its fiduciary responsibilities to another

entity. The Plan Defendant cannot fully delegate its fiduciary responsibilities to administer claims

to Aetna and be free of its fiduciary responsibilities under ERISA.

       50.     As a fiduciary, the Plan Defendant owed Plaintiff a duty of loyalty and the

avoidance of self-dealing. It cannot permit its claims administrator to make claims determinations

that would violate the terms of its SPD.

       51.     The Plan Defendant breached its duty of loyalty and violated its fiduciary

responsibilities to Plaintiff by failing to ensure that its claims administrator, Aetna, was

reimbursing Plaintiff according to the Plan Defendant’s SPD. Instead, Aetna under-reimbursed

Plaintiff for two surgeries. These two surgeries were covered under the terms of the SPD.

       52.     Specifically, the Plan Defendant breached its duty of loyalty and violated its

fiduciary responsibilities to Plaintiff by failing to ensure that Aetna reimbursed Plaintiff on behalf

of its participant according to the Plan Defendant’s SPD, which specified that out-of-network

providers must be reimbursed according to reasonable and customary charges.                The Plan

Defendant permitted Aetna to reimburse Plaintiff based on a payment methodology not found in

the SPD.

       53.     The Plan Defendant failed to monitor and correct Aetna’s misconduct, despite the

Plan Defendant’s continuing fiduciary duty to do so.

       54.     As a self-funded Plan, the Plan Defendant saved the under-reimbursed amount by

allowing its claims administrator to pay Plaintiff in breach of the Plan’s SPD, the Plan Defendant’s

own fiduciary duties, and in violation of ERISA.
                                                 10
Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 11 of 12 PageID: 11



       55.     Plaintiff seeks relief under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), which

includes declaratory relief, surcharge, profits, and removal of a fiduciary that breached its duties.

       WHEREFORE, Plaintiff demands judgment in its favor against Defendants as follows:

               (a)     Ordering Defendants to recalculate and issue unpaid benefits to Plaintiff;

               (b)     Ordering declaratory relief, surcharge, profits, and removal of the Plan

Defendant for breach of its fiduciary duty and loyalty;

               (c)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ fees under ERISA, and costs and expenses in amounts to be determined by

the Court;

               (d)     Awarding prejudgment interest; and

               (e)      Granting such other and further relief as is just and proper.

Dated: April 6, 2020

                                                      /s/ Michael F. Fried
                                                      AXELROD LLP
                                                      354 North Fourth Avenue
                                                      Highland Park, NJ 08904
                                                      (732) 718-6171
                                                      mfried@axelrodllp.com

                                                      Robert J. Axelrod
                                                      AXELROD LLP
                                                      800 Third Avenue, Suite 2800
                                                      New York, NY 10022
                                                      (646) 448-5263
                                                      rjaxelrod@axelrodllp.com

                                                      Leslie S. Howard
                                                      COHEN HOWARD LLP
                                                      766 Shrewsbury Avenue, Suite 200
                                                      Tinton Falls, NJ 07724
                                                      (732) 747-5202
                                                      lhoward@cohenhoward.com




                                                 11
Case 2:20-cv-03699-CCC-MF Document 1 Filed 04/06/20 Page 12 of 12 PageID: 12



                                          Attorneys for Plaintiff Atlantic
                                          Neurosurgical Specialists, PA, on behalf of
                                          Patient CB




                                     12
